Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-22-00224-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

                                        Aaron TREVINO,
                                            Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-24578
                      Honorable Cynthia Marie Chapa, Judge Presiding

       BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE
                              VALENZUELA

       In accordance with this court’s opinion of this date, we REVERSE the trial court’s April
14, 2022 “Order Denying Defendant City of San Antonio’s Motion for No Evidence & Traditional
Summary Judgment (Jurisdictional Grounds),” and RENDER judgment (1) GRANTING the City’s
Motion for No Evidence & Traditional Summary Judgment (Jurisdictional Grounds) and (2)
DISMISSING Aaron Trevino’s claims against the City for lack of subject-matter jurisdiction.

       Costs of appeal are assessed against appellant.

       SIGNED December 7, 2022.


                                                  _____________________________
                                                  Lori I. Valenzuela, Justice